DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed December 14, 2020.  

Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 is dependent upon a claim that was canceled (claim 17).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasilescu (US Patent Application Pub. No.: US 2007/0295568 A1) in view of Glandorf et al. (US Patent No.: 4270064) and Baumann et al. (US Patent No.: 3383529).
For claim 1, Vasilescu discloses the claimed invention comprising a stator (reference numeral 131) and a rotor (reference numeral 130, see figures 4, 5), the rotor comprising poles formed from stacks of magnetic plates (see paragraph [0051]) and made with pole shoes (see figures 6a, 7a, 7b), and electrical conductors (reference numerals 103, 104) wound around each pole (see figures 1, 4, 6a), the rotor comprising cooling fins (reference numerals 940, 942, 943) extending in prolongation of the poles along the axis of rotation of the rotor (see figures 10a-10c), each fin having a radial dimension that increases or decreases with distance from the corresponding pole (see figures 10a-10c), the stator (reference numeral 131) having winding heads (see figures 4, 5), and the cooling fins (reference numerals 405, 504) extending axially (see figures 4, 5).  Vasilescu however does not specifically disclose the cooling fins extending axially from the poles less than the stator winding heads, and the poles forming a main inductor, the cooling fins being positioned on each axial end of the main inductor.  
Glandorf et al. disclose the rotor blades (reference numeral 82), i.e. cooling fins, extending axially from the poles (reference numeral 18) less than the stator winding heads (reference numeral 14, see the Figure).  Baumann et al. disclose the rotor stack 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include cooling fins extending axially less than the stator winding as disclosed by Glandorf et al. and also have the main inductor and cooling fins on each end of the inductor as disclosed by Baumann et al. for the cooling fins of Vasilescu for predictably providing desirable configurations for facilitating efficient cooling of the device.  
For claim 5, Vasilescu discloses the fins (reference numeral 642) being fastened to rods forming dampers or to a bracket (reference numeral 601, see figure 6a).  
For claim 11, Vasilescu discloses the fins (reference numerals 942, 943) each having a radial dimension that decreases with distance from the corresponding pole (see figures 10b, 10c).  
For claim 14, Vasilescu discloses the distance between an edge of the fins (reference numerals 405, 504) and the stator winding heads (on stator 131) being substantially constant (see figures 4, 5).  

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasilescu (US Patent Application Pub. No.: US 2007/0295568 A1) in view of Glandorf et al. (US Patent No.: 4270064).
For claim 19, Vasilescu discloses the claimed invention comprising a stator (reference numeral 131) and a rotor (reference numeral 130, see figure 4, 5), the rotor 
Glandorf et al. disclose the rotor blades (reference numeral 82), i.e. cooling fins, extending axially from the poles (reference numeral 18) for a distance less than the stator winding heads (reference numeral 14, see the Figure).  Vasilescu further disclose embodiments where the inner radial edge of the fin (reference numeral 940) being parallel to the axis of rotation (see figure 10a) and another embodiment where the radially outer edge of the fin (reference numeral 942) extending radially outward as the distance from the pole increases (see figure 10b), which would disclose each fin having a radial dimension that increases with distance from the corresponding pole.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cooling fins extending axially less than the stator winding as disclosed by Glandorf et al., and also to include the shape of the fins on the radially inner and outer edge as disclosed by Vasilescu for the fins of 
For claim 20, Vasilescu discloses the claimed invention comprising a stator (reference numeral 131) and a rotor (reference numeral 130, see figures 4, 5), the rotor comprising poles formed from stacks of magnetic plates (see paragraph [0051]) and made with pole shoes (see figures 6a, 7a, 7b), and electrical conductors (reference numerals 103, 104) wound around each pole (see figures 1, 4, 6a), the rotor comprising cooling fins (reference numerals 940, 942, 943) extending in prolongation of the poles along the axis of rotation of the rotor (see figures 10a-10c).  Vasilescu however does not specifically disclose the cooling fins extending for a distance less than the stator winding head, each fin having a radial dimension that decreases with distance from the corresponding pole, the fins having a radially inner edge parallel to the axis of rotation and a radially outer edge extending radially outward as it approaches the corresponding pole.  
Glandorf et al. disclose the rotor blades (reference numeral 82), i.e. cooling fins, extending axially from the poles (reference numeral 18) for a distance less than the stator winding head (reference numeral 14, see the Figure).  Vasilescu further disclose embodiments where the inner radial edge of the fin (reference numeral 940) being parallel to the axis of rotation (see figure 10a) and another embodiment where the radially outer edge of the fin (reference numeral 943) extending radially outward as it approaches the pole (see figure 10c), which would disclose each fin having a radial dimension that decreases with distance from the corresponding pole.  
.  

Claims 2, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasilescu in view of Glandorf et al. and Baumann et al. as applied to claim 1 above, and further in view of Siemens AG (Foreign Patent Document No.: DE 8212393 U1).
For claim 2, Vasilescu in view of Glandorf et al. and Baumann et al. disclose the claimed invention except for each fin being fastened to a corresponding stack of plates.  Siemens AG disclose the fins (reference numeral 12) being attached to plates (reference numeral 2, see figures 2, 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fins being attached to plates as disclosed by Siemens AG for the fins of Vasilescu in view of Glandorf et al. and Baumann et al. for predictably providing desirable configurations for facilitating efficient cooling of the device.  
For claim 3, Vasilescu in view of Glandorf et al. and Baumann et al. disclose the claimed invention except for the fins being fastened to winding heads of the corresponding poles.  Siemens AG disclose the fins (reference numeral 12) being fastened to winding heads (reference numerals 6, 10) of the corresponding poles (see 
For claim 7, Vasilescu in view of Glandorf et al. and Baumann et al. disclose the claimed invention except for the fins defining a largest diameter for the rotor.  Siemens AG disclose the fins (reference numerals 12) defining a largest diameter for the rotor (see figures 2, 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fins define the largest diameter for the rotor as disclosed by Siemens AG for the fins of Vasilescu in view of Glandorf et al. and Baumann et al. for predictably providing desirable configurations for facilitating efficient cooling of the device.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasilescu in view of Glandorf et al., Baumann et al., and Siemens AG as applied to claim 3 above, and further in view of Alsacienne (Foreign Patent Document No.: FR 10879).
For claim 4, Vasilescu in view of Glandorf et al., Baumann et al., and Siemens AG disclose the claimed invention except for the fins each being held by means of an implement used during the winding of the rotor.  Alsacienne discloses the means of fixing the fins to the rotor (see translation of Alsacienne, Description, page 2, lines 13-16), i.e. the fins each being held by means of an implement used during the winding of .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasilescu in view of Glandorf et al., Baumann et al., and Siemens AG as applied to claim 3 above, and further in view of Dutau (US Patent No.: 8487490).
For claim 6, Vasilescu in view of Glandorf et al., Baumann et al., and Siemens AG disclose the claimed invention except for the winding heads of the rotor having electrical conductors that are spaced apart, forming passages there between that ventilate the winding heads.  Dutau discloses winding heads (reference numeral 14) that are spaced apart forming passages (see figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the winding heads spaced apart as disclosed by Dutau for the rotor of Vasilescu in view of Glandorf et al., Baumann et al., and Siemens AG for predictably providing desirable configurations for facilitating efficient cooling of the device.  

Claims 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasilescu in view of Glandorf et al. and Baumann et al. as applied to claims 1 and 11 above, and further in view of JP 57111068 U (hereinafter JP ‘068U).

For claim 12, Vasilescu in view of Glandorf et al., Baumann et al., and JP ‘068U disclose the claimed invention except for the fins having a radially inner edge parallel to the axis of rotation and a radially outer edge extending radially outward as its distance from the corresponding pole increases.  Vasilescu further disclose embodiments where the inner radial edge of the fin (reference numeral 940) being parallel to the axis of rotation (see figure 10a) and another embodiment where the radially outer edge of the fin (reference numeral 942) extending radially outward as the distance from the pole increases (see figure 10b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the shape of the fins on the radially inner and outer edge as disclosed by Vasilescu for the fins of Vasilescu in view of Glandorf et al., Baumann et al., and JP ‘068U for predictably providing desirable configurations for facilitating efficient cooling of the device.  
For claim 13, Vasilescu in view of Glandorf et al., Baumann et al., and JP ‘068U disclose the claimed invention except for the fins having a radially inner edge parallel to .  

Claims 16, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasilescu in view of Glandorf et al. and Baumann et al. as applied to claim 1 above, and further in view of Dutau (US Patent No.: 8487490).
For claim 16, Vasilescu in view of Glandorf et al. and Baumann et al. disclose the claimed invention except for the machine being an alternator.  Having the machine be an alternator is a known skill as disclosed by Dutau (see column 3, lines 25-28), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the machine of Vasilescu in view of Glandorf et al. and Baumann et al. be an alternator as disclosed by Dutau as this recites the intended use of the apparatus, of which the structure of the prior art would be capable of performing.  

For claim 22, Vasilescu in view of Glandorf et al. and Baumann et al. disclose the claimed invention except for the electrical rotating machine comprising an exciter and a fan positioned on the rotor at the opposite end from the exciter.  Dutau discloses an exciter (reference numeral 19) and a fan (reference numeral 50) positioned on the rotor at the opposite end from the exciter (see figure 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the exciter and fan as disclosed by Dutau for the machine of Vasilescu in view of Glandorf et al. and Baumann et al. for predictably providing desirable configurations for facilitating efficient cooling of the device.  

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. In response to the assertion that Vasilescu does not disclose or suggest "electrical conductors wound around each pole", Vasilescu discloses in figure 6a coils 103 being wound around poles of rotor 101 (see figure 6a), i.e. "electrical conductors wound around each pole".  In response to Vasilescu and Glandorf being distinct machines working in different environments where "Vasilescu air is aspired axially" and "Glandorf air is aspired radially" and therefore the combination is unreasonable, both Vasilescu and Glandorf are still electrical machines with a rotor and stator that are concerned with cooling of the machines, and as a result a person of ordinary skill would .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEX W MOK/Primary Examiner, Art Unit 2834